UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
LIZA CURRY,

                                                             Plaintiff,     ANSWER
                              -against-                                     19-CV-04450 (KPF)
NEW YORK CITY DEPARTMENT OF EDUCATION
and KYLE BRILLANTE, individually and in his official
capacity as principal of The Highbridge Green School, MS
361

                                                          Defendants.
------------------------------------------------------------------------x
                  Defendants Board of Education of the City School District of the City of New

York (“BOE”) (also known as and sued herein as the “New York City Department of

Education”) and Kyle Brillante (“Brillante”), by and through their attorney, ZACHARY W.

CARTER, Corporation Counsel for the City of New York, as and for their answer to the

Complaint (“Complaint”) herein, respectfully alleges as follows:

                 1.       Deny the allegations set forth in paragraph “1” of the Complaint except

admit that Plaintiff purports to proceed as set forth therein.

                 2.       Deny the allegations set forth in paragraph “2” of the Complaint, except

admit that plaintiff purports to invoke the jurisdiction of the Court as set forth therein.

                 3.       Deny the allegations set forth in paragraph “3” of the Complaint, except

admit that plaintiff purports to state the basis for venue in this Court as set forth therein.

                 4.       Deny the allegations set forth in paragraph “4” of the Complaint, except

admit plaintiff dually filed a charge alleging discrimination with the State Division of Human

Rights (“SDHR”) under case number 10197388 and with the U.S. Equal Employment

Opportunity Commission (“EEOC”) under Charge Number 16GB900200.

                 5.       Deny the allegations set forth in paragraph “5” of the Complaint.
                6.     Deny the allegations set forth in paragraph “6” of the Complaint, except

admit that the EEOC issued a right to sue letter dated March 28, 2019.

                7.     The allegations in paragraph “7” of the Complaint that plaintiff is a

“qualified individual with a disability and an employee” within the meaning of the cited

provisions of law set forth legal argument for which no response is require. To the extent a

response is required, deny the allegations set forth in paragraph “7” of the Complaint, except

deny knowledge or information sufficient to form a belief of the truth of the allegation concern

plaintiff’s residence, admit that plaintiff is female, and respectfully refer the Court to the statutes

cited therein for a complete and accurate statement of their contents.

                8.     Deny the allegations set forth in paragraph “8” of the Complaint.

                9.     Deny the allegations set forth in paragraph “9” of the Complaint, except

admit that Defendant Kyle Brillante is the principal of The Highbridge School, MS 361, which is

located in Bronx, New York.

                10.    Deny the allegations set forth in paragraph “10” of the Complaint, except

admit that the BOE employs more than fifteen employees.

                11.    The allegations in paragraph “11” of the Complaint set forth legal

argument for which no response is require. To the extent a response is required, deny the

allegations set forth in paragraph “11” of the Complaint and respectfully refer the Court to the

statutes cited therein for a complete and accurate statement of their contents.

                12.    Deny the allegations set forth in paragraph “12” of the Complaint and

respectfully refer the Court to the statute cited therein for a complete and accurate statement of

its contents.




                                                  2
               13.     The allegations in paragraph “13” of the Complaint that the medical

conditions cited each constitute a “qualifying disability under the ADA, NYSHRL and

NYCHRL” set forth legal argument for which no response is require. To the extent a response is

required, deny the allegations set forth in paragraph “13” of the Complaint,           except deny

knowledge or information sufficient to form a belief as to the truth of the allegations concerning

plaintiff’s listed medical conditions and respectfully refer the Court to the statutes cited therein

for a complete and accurate statement of their contents.

               14.     Deny the allegations set forth in paragraph “14” of the Complaint, except

admit that plaintiff was appointed as a probationary assistant principal with the BOE in

September 2016.

               15.     Deny the allegations set forth in paragraph “15” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations that

plaintiff “remains capable of performing the duties of her position with or without an

accommodation.”

               16.     Deny the allegations set forth in paragraph “16” of the Complaint, except

admit that in September 2016 plaintiff was appointed as a probationary assistant principal

assigned to The Highbridge Green School, MS 361, located at 200 West 167th Street, Bronx, NY

10452 within BOE Community District 9.

               17.     Deny the allegations set forth in paragraph “17” of the Complaint.

               18.     Deny the allegations set forth in paragraph “18” of the Complaint, except

admit that Brillante was appointed as the interim Principal of Highbridge Green School in 2013,

appointed Principal of Highbridge Green School in 2014 and was plaintiff’s direct supervisor in

September 2016.



                                                 3
                19.     Deny the allegations set forth in paragraph “19” of the Complaint.

                20.     Deny the allegations set forth in paragraph “20” of the Complaint that

“[p]laintiff informed Brillante [of her aerovenous malformation] soon after her hire”, and denies

knowledge and information sufficient to form a belief as to the truth of the allegations pertaining

to plaintiff’s medical condition and its effect on plaintiff.

                21.     Deny the allegations set forth in paragraph “21” of the Complaint.

                22.     Deny the allegations set forth in paragraph “22” of the Complaint, except

deny knowledge and information sufficient to form a belief as to the truth of the allegations

pertaining to plaintiff’s diagnosis and treatment of thyroid cancer.

                23.     Deny the allegations set forth in paragraph “23” of the Complaint.

                24.     Deny the allegations set forth in paragraph “24” of the Complaint, except

deny knowledge and information sufficient to form a belief as to the truth of the allegations

pertaining to complaints plaintiff filed with her union, the Council of School Administrators and

Supervisors (“CSA”), except admit that CSA filed an Article XI complaint with the Office of

Labor Relations (“OLR”) at the BOE on December 18, 2018 and a “Step 1” grievance with

Brillante dated January 14, 2019 on behalf of plaintiff.

                25.     Deny the allegations set forth in paragraph “25” of the Complaint.

                26.     Deny the allegations set forth in paragraph “26” of the Complaint.

                27.     Deny the allegations set forth in paragraph “27” of the Complaint, except

admit that plaintiff filed an internal EEO complaint with the BOE’s Office of Equal Opportunity

on or about May 4, 2018.

                28.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “28” of the Complaint.



                                                   4
                29.    Deny the allegations set forth in paragraph “29” of the Complaint.

                30.    Deny the allegations set forth in paragraph “30” of the Complaint, except

admit that Deputy Superintendent Makelele met with plaintiff in the summer of 2018 and also

spoke with Brillante about plaintiff’s concerns.

                31.    Deny the allegations set forth in paragraph “31” of the Complaint, except

admit that plaintiff e-mailed Makelele on or about July 16, 2018.

                32.    Deny the allegations set forth in paragraph “32” of the Complaint.

                33.    Deny the allegations set forth in paragraph “33” of the Complaint, except

deny knowledge and information sufficient to form a belief as to the truth of the allegations as

set forth therein regarding plaintiff’s alleged panic attack and the cause(s) of it.

                34.    Deny the allegations set forth in paragraph “34” of the Complaint, except

admit that that Superintendent Rodriguez-Rosario requested a medical evaluation of plaintiff

pursuant to NY Educ. Law § 2568, at the request of Brillante.

                35.    Deny the allegations set forth in paragraph “35” of the Complaint, except

admit that plaintiff did not have a private office during the 2018-2019 school year because

Brillante was under the impression plaintiff was not returning to The Highbridge Green School

for the 2018-2019 school year and the office was designated for other purposes for the 2018-

2019 school year.

                36.    Deny the allegations set forth in paragraph “36” of the Complaint, and

respectfully refer the Court to the letters referred to therein for a complete and accurate statement

of their contents.

                37.    Deny the allegations set forth in paragraph “37” of the Complaint, except

admit that plaintiff e-mailed Deputy Superintendent Makelele on August 30, 2018.



                                                   5
                   38.   Deny the allegations set forth in paragraph “38” of the Complaint, except

admit that Brillante, as supervisor to the Assistant Principals, would sometimes sit in on

meetings to observe Assistant Principals and offer feedback and support.

                   39.   Deny the allegations set forth in paragraph “39” of the Complaint, except

admit that plaintiff and AP Waters would periodically meet with plaintiff to provide support and

guidance regarding plaintiff’s job responsibilities.

                   40.   Deny the allegations set forth in paragraph “40” of the Complaint, except

admit that Superintendent Rodriguez-Rosario requested a medical evaluation of plaintiff

pursuant to NY Educ. Law § 2568, at the request of Brillante, which plaintiff was informed of by

a letter dated September 4, 2018.

                   41.   Deny the allegations set forth in paragraph “41” of the Complaint and

respectfully refer the Court to the letter referred to therein for a complete and accurate statement

of its contents.

                   42.   Deny the allegations set forth in paragraph “42” of the Complaint and

respectfully refer the Court to the letter referred to therein for a complete and accurate statement

of its contents.

                   43.   Deny the allegations set forth in paragraph “43” of the Complaint, of the

Complaint except admit that plaintiff underwent a medical evaluation on September 12, 2018

pursuant to NY Educ. Law § 2568.

                   44.   Deny the allegations set forth in paragraph “44” of the Complaint except

admit that plaintiff underwent a medical evaluation on September 12, 2018 pursuant to NY Educ.

Law § 2568.




                                                  6
               45.     Deny the allegations set forth in paragraph “45” of the Complaint, and

respectfully refer the Court to the medical evaluation referred to therein for a complete and

accurate statement of its contents.

               46.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “46” of the Complaint.

               47.     Deny the allegations set forth in paragraph “47” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations

pertaining to plaintiff’s prescribed medication, and admit that plaintiff submitted a request for a

Family Medical Leave Act (“FMLA”) restoration of health leave on September 12, 2018 for

September 6, 2018 through November 5, 2018, which was approved.

               48.     Deny the allegations set forth in paragraph “48” of the Complaint.

               49.     Deny the allegations set forth in paragraph “49” of the Complaint, except

admit that plaintiff filed a verified complaint with the New York State Division on Human

Rights (“SDHR”) on or about September 24, 2018 under case number 10197388, which was a

dually filed with the United States Equal Employment Opportunity Commission, under Charge

No. 16GB900200.

               50.     Deny the allegations set forth in paragraph “50” of the Complaint, except

admit that Brillante issued plaintiff a letter to file dated September 25, 2018 following a

September 5, 2018 meeting between Brillante, plaintiff, and her CSA representatives Frank

Patterson and Beverly Pascal-Millerand respectfully refer the Court to the September 25, 2018

letter for a complete and accurate statement of its contents.

               51.     Deny the allegations set forth in paragraph “51” of the Complaint.

               52.     Deny the allegations set forth in paragraph “52” of the Complaint.



                                                 7
                53.     Deny the allegations set forth in paragraph “53” of the Complaint, except

admit that plaintiff participates in leadership meetings that pertain to her job duties and

responsibilities.

                54.     Deny the allegations set forth in paragraph “54” of the Complaint, except

admit that each Assistant Principal participates in leadership meetings pertaining to her duties

and responsibilities.

                55.     Deny the allegations set forth in paragraph “55” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of the allegations

pertaining to plaintiff’s purported conversation with Valerie Diaz (“Diaz”), Brillante’s secretary,

and admit that Diaz is responsible for maintaining time and attendance records at the Highbridge

Green School.

                56.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “56” of the Complaint.

                57.     Deny the allegations set forth in paragraph “57” of the Complaint.

                58.     Deny the allegations set forth in paragraph “58” of the Complaint, except

admit that the school website has a “Meet Our Team” section, which includes the biographies of

Brillante and AP Waters and “biography coming soon” is listed under plaintiff’s picture and title.

                59.     Deny the allegations set forth in paragraph “59” of the Complaint, except

admit that plaintiff filed a notice of claim on December 10, 2018.

                60.     Deny the allegations set forth in paragraph “60” of the Complaint, except

admit that plaintiff e-mailed Brillante on December 13, 2018 regarding her notice of claim.

                61.     Deny the allegations set forth in paragraph “61” of the Complaint.




                                                 8
               62.     Deny the allegations set forth in paragraph “62” of the Complaint, except

admit that Brillante, plaintiff, and plaintiff’s CSA representative, Beverly Pascal-Miller met on

January 3, 2019 to discuss plaintiff’s time and attendance.

               63.     Deny the allegations set forth in paragraph “63” of the Complaint.

               64.     Deny the allegations set forth in paragraph “64” of the Complaint, except

admit that the Assistant Principals at the Highbridge Green School worked staggered schedules

to accommodate the needs of the school and school community.

               65.     Deny the allegations set forth in paragraph “65” of the Complaint, except

admit that the CSA, on behalf of the plaintiff, filed a grievance concerning letters dated May 16,

2018 and September 25, 2018 alleging that they do not have plaintiff’s signature and were placed

in her file without her knowledge or consent.

               66.     Deny the allegations set forth in paragraph “66” of the Complaint, except

admit that plaintiff filed an amended notice of claim, dated January 10, 2019, and respectfully

refer the Court to the amended notice of claim cited therein for a complete and accurate

statement of its contents.

               67.     Deny the allegations set forth in paragraph “67” of the Complaint.

               68.     Deny the allegations set forth in paragraph “68” of the Complaint, except

deny knowledge and information sufficient to form a belief as to the truth of the allegations

regarding plaintiff’s alleged panic attacks.

               69.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “69” of the Complaint.

               70.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “70” of the Complaint.



                                                 9
               71.     Deny the allegations set forth in paragraph “71” of the Complaint, except

admit plaintiff submitted a reasonable accommodation request form on or about January 23,

2019, which was denied on January 28, 2019.

               72.     Deny the allegations set forth in paragraph “72” of the Complaint, except

admit that on January 29, 2019 plaintiff wrote to Brillante via text message stating “Good

Morning, Just so that you are aware, I still have not been given medical clearance to return to

work.”

               73.     Deny the allegations set forth in paragraph “73” of the Complaint, except

admit that on January 31, 2019 Brillante issued a meeting notice to discuss plaintiff’s

unauthorized absences, which was scheduled for February 8, 2019.

               74.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “74” of the Complaint.

               75.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “75” of the Complaint.

               76.     Deny the allegations set forth in paragraph “76” of the Complaint, except

admit that Brillante sent a letter to plaintiff dated February 11, 2019 regarding a previous letter

sent to plaintiff scheduling a February 8, 2019 disciplinary meeting, which she did not appear for

nor ask to be rescheduled, pertaining to plaintiff’s multiple consecutive absences.

               77.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “77” of the Complaint.

               78.     Deny the allegations set forth in paragraph “78” of the Complaint, except

admit that Brillante sent plaintiff a letter dated February 13, 2019 and respectfully refer the Court

to that letter for a complete and accurate statement of its contents.



                                                 10
                79.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “79” of the Complaint.

                80.     Deny the allegations set forth in paragraph “80” of the Complaint.

                81.     Deny the allegations set forth in paragraph “81” of the Complaint.

                82.     Deny the allegations set forth in paragraph “82” of the Complaint.

                83.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “83” of the Complaint.

                84.     Deny the allegations as set forth in paragraph “84” of the Complaint.

                85.     Deny the allegations set forth in paragraph “85” of the Complaint.

                86.     Deny the allegations set forth in paragraph “86” of the Complaint.

                87.     Deny knowledge and information sufficient to form a belief as to the truth

of the allegations as set forth in paragraph “87” of the Complaint.

                88.     Deny the allegations set forth in paragraph “88” of the Complaint.

                89.     Deny the allegations set forth in paragraph “89” of the Complaint.

                90.     Deny the allegations set forth in paragraph “90” of the Complaint.

                91.     In response to the allegations set forth in paragraph “91” of the Complaint,

Defendants repeat and re-allege the responses set forth in paragraphs “1-90” inclusive of their

answer, as if fully set forth herein.

                92.     Deny the allegations set forth in paragraph “92” of the Complaint.

                93.     Deny the allegations set forth in paragraph “93” of the Complaint.

                94.     In response to the allegations set forth in paragraph “94” of the Complaint,

Defendants repeat and re-allege the responses set forth in paragraphs “1-93” inclusive of their

answer, as if fully set forth herein.



                                                 11
                95.     Deny the allegations set forth in paragraph “95” of the Complaint.

                96.     Deny the allegations set forth in paragraph “96” of the Complaint.

                97.     In response to the allegations set forth in paragraph “97” of the Complaint,

Defendants repeat and re-allege the responses set forth in paragraphs “1-96” inclusive of their

answer, as if fully set forth herein.

                98.     Deny the allegations set forth in paragraph “98” of the Complaint.

                99.     Deny the allegations set forth in paragraph “99” of the Complaint.

                100.    Deny the allegations set forth in paragraph “100” of the Complaint.

                101.    In response to the allegations set forth in paragraph “101” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-100”

inclusive of their answer, as if fully set forth herein.

                102.    Deny the allegations set forth in paragraph “102” of the Complaint.

                103.    Deny the allegations set forth in paragraph “103” of the Complaint.

                104.    Deny the allegations set forth in paragraph “104” of the Complaint.

                105.    Deny the allegations set forth in paragraph “105” of the Complaint.

                106.    In response to the allegations set forth in paragraph “106” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-105”

inclusive of their answer, as if fully set forth herein.

                107.    Deny the allegations set forth in paragraph “107” of the Complaint.

                108.    Deny the allegations set forth in paragraph “108” of the Complaints.

                109.    In response to the allegations set forth in paragraph “109” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-108”

inclusive of their answer, as if fully set forth herein.



                                                   12
                110.    Deny the allegations set forth in paragraph “110” of the Complaint.

                111.    Deny the allegations set forth in paragraph “111” of the Complaint.

                112.    In response to the allegations set forth in paragraph “112” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-111”

inclusive of their answer, as if fully set forth herein.

                113.    Deny the allegations set forth in paragraph “113” of the Complaint.

                114.    Deny the allegations set forth in paragraph “114” of the Complaint.

                115.    Deny the allegations set forth in paragraph “115” of the Complaint.

                116.    In response to the allegations set forth in paragraph “116” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-115”

inclusive of their answer, as if fully set forth herein.

                117.    Deny the allegations as set forth in paragraph “117” of the Complaint.

                118.    Deny the allegations as set forth in paragraph “118” of the Complaint.

                119.    Deny the allegations set forth in paragraph “119” of the Complaint.

                120.    Deny the allegations set forth in paragraph “120” of the Complaint.

                121.    In response to the allegations set forth in paragraph “121” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-120”

inclusive of their answer, as if fully set forth herein.

                122.    Deny the allegations set forth in paragraph “122” of the Complaint.

                123.    Deny the allegations set forth in paragraph “123” of the Complaint.

                124.    In response to the allegations set forth in paragraph “124” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-123”

inclusive of their answer, as if fully set forth herein.



                                                   13
                125.    Deny the allegations set forth in paragraph “125” of the Complaint.

                126.    Deny the allegations set forth in paragraph “126” of the Complaint.

                127.    Deny the allegations set forth in paragraph “127” of the Complaint.

                128.    In response to the allegations set forth in paragraph “128” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-127”

inclusive of their answer, as if fully set forth herein.

                129.    Deny the allegations as set forth in paragraph “129” of the Complaint.

                130.    Deny the allegations as set forth in paragraph “130” of the Complaint.

                131.    Deny the allegations set forth in paragraph “131” of the Complaint.

                132.    Deny the allegations set forth in paragraph “132” of the Complaint.

                133.    Deny the allegations set forth in paragraph “133” of the Complaint.

                134.    In response to the allegations set forth in paragraph “134” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-133”

inclusive of their answer, as if fully set forth herein.

                135.    Deny the allegations set forth in paragraph “135” of the Complaint.

                136.    Deny the allegations set forth in paragraph “136” of the Complaint.

                137.    Deny the allegations set forth in paragraph “137” of the Complaint.

                138.    Deny the allegations set forth in paragraph “138” of the Complaint.

                139.    In response to the allegations set forth in paragraph “139” of the

Complaint, Defendants repeat and re-allege the responses set forth in paragraphs “1-138”

inclusive of their answer, as if fully set forth herein.

                140.    Deny the allegations set forth in paragraph “140” of the Complaint.

                141.    Deny the allegations set forth in paragraph “141” of the Complaint.



                                                   14
               142.    Deny the allegations set forth in paragraph “142” of the Complaint.

               143.    No response to paragraph “143” of the Complaint is required since it

merely states that plaintiff demands a trial by jury. To the extent a response is required deny the

allegations set forth in paragraph “143” of the Complaint, except admit that plaintiff purports to

proceed as stated therein.

                                AS AND FOR A FIRST DEFENSE

               144.    The Complaint fails to state a cause of action upon which relief may be

granted in whole or in part.

                               AS AND FOR A SECOND DEFENSE

               145.    The Complaint is barred, in whole or in part, by the applicable statutes of

limitations.

                               AS AND FOR A THIRD DEFENSE

               146.    Plaintiff has failed to fully comply with applicable notice of claim

requirements with respect to her city and state law claims.

                               AS AND FOR A FOURTH DEFENSE

               147.    Defendants exercised reasonable care to prevent and promptly eliminate

any harassing behavior. Plaintiff unreasonably failed to take advantage of the preventive and

corrective opportunities provided by defendants or to otherwise avoid harm.

                                AS AND FOR A FIFTH DEFENSE

               148.    Defendant had legitimate, non-discriminatory and non-retaliatory business

reasons for taking any of the alleged acts complained of by plaintiff. The actions taken would

have been taken regardless of any alleged protected status or activity.




                                                15
                               AS AND FOR A SIXTH DEFENSE

               149.    Plaintiff’s claims for punitive damages are barred, in whole or in part,

because punitive damages are not available against a government or a governmental subdivision.

                             AS AND FOR A SEVENTH DEFENSE

               150.    Plaintiff failed to exhaust her administrative remedies with respect to any

Title VII or ADA claims contained in the federal complaint which were not also contained in the

plaintiffs’ charge of discrimination filed with the SDHR/EEOC. .

                             AS AND FOR AN EIGHTH DEFENSE

               151.    Plaintiff could not, even with reasonable accommodation, satisfy the

essential requisites of the job in question.

                               AS AND FOR A NINTH DEFENSE

               152.    The conduct complained of may consist of nothing more than what a

reasonable victim of discrimination would consider petty slights and trivial inconveniences, and

thus plaintiff’s claims under the New York City Human Rights Law must be dismissed.

                               AS AND FOR A TENTH DEFENSE

               153.    Upon information and belief, plaintiff’s claim for front and/or back pay

are barred by her failure to mitigate damages.




                                                 16
                        AS AND FOR AN ELEVENTH DEFENSE

               154.   Defendant BOE established and complied with policies, programs and

procedures for the prevention and detection of unlawful discriminatory practices by employees,

and had a record of no, or relatively few, prior incidents of discriminatory conduct by such

employee.

Dated:         New York, New York
               August 23, 2019


                                           ZACHARY W. CARTER
                                           Corporation Counsel of the
                                            City of New York
                                           Attorney for Defendants
                                           100 Church Street, Room 2-316
                                           New York, New York 10007
                                           (212) 356-2451
                                           sturetsk@law.nyc.gov


                                           By:    /s/ Samantha P. Turetsky
                                                  Samantha P. Turetsky
                                                  Assistant Corporation Counsel


TO:      Law Office of Peter A. Romero PLLC (BY ECF)
         Attorneys for Plaintiff
         825 Veterans Highway, Suite B
         Hauppauge, New York 11788
         (631) 257-5588
         dbarnhorn@romerolawny.com




                                             17
19-CV-04450 (KPF)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LIZA CURRY,

                                                                                    Plaintiff,

                                          -against-

NEW YORK CITY DEPARTMENT OF EDUCATION and
KYLE BRILLANTE, individually and in his official
capacity as principal of The Highbridge Green School, MS
361

                                                                               Defendants.
                                          ANSWER

                        ZACHARY W. CARTER
               Corporation Counsel of the City of New York
                    Attorney for Defendants
                    100 Church Street, Room 2-316
                    New York, New York 10007-2601

                        Of Counsel: Samantha P. Turetsky
                        Tel.: (212) 356-3451
                        Matter No.: 2019-039493
Due and timely service is hereby admitted.

Dated: New York, New York....................................................2019

Signed: ..........................................................................................

Attorney for .....................................................................................
